        Case
        Case 2:20-cv-02341-APG-BNW
             2:20-cv-02341-GMN-DJA Document
                                   Document 55
                                            46 Filed
                                               Filed 04/09/21
                                                     04/02/21 Page
                                                              Page 11 of
                                                                      of 33



1    THE ALLISON LAW FIRM CHTD.
     Noah G. Allison (#6202)
2    Michelle L. Allison (#7110)
3    3191 East Warm Springs Road
     Las Vegas, Nevada 89120-3147
4    Tel    (702) 933-4444
     Fax    (702) 933-4445
5    noah@allisonnevada.com
     michelle@allisonnevada.com
6    Attorneys for Fisk Electric Company
7

8                            IN THE UNITED STATES DISTRICT COURT

9                                          DISTRICT OF NEVADA

10      FISK ELECTRIC COMPANY, a Texas                      Case No.: 2:20-CV-02341
        corporation,
11
               Plaintiff/Counterdefendant,                  STIPULATION AND [PROPOSED] ORDER
12                                                          TO CONTINUE RULE 26(f) CONFERENCE
        v.
13
        ARCHER WESTERN CONTRACTORS,
14      LLC, a Delaware limited liability company;
        and DOES 1 through 50, inclusive,
15
               Defendant/Counterclaim Plaintiff,
16
        v.
17
        SAFECO INSURANCE COMPANY OF
18      AMERICA,

19           Counterclaim Defendant.
        ARCHER WESTERN CONTRACTORS,
20      LLC,

21             Third-Party Plaintiff,

22      v.

23      GALLAGHER-KAISER CORP.;
        ARCH INSURANCE COMPANY;
24      HEINAMAN CONTRACT GLAZING, INC.;
        SURETEC INSURANCE COMPANY;
25      THE ERECTION COMPANY, INC.;
        TRAVELERS CASUALTY AND SURETY
26      COMPANY OF AMERICA,

27             Third-Party Defendants.

28


                                                   Page 1 of 3
         Case
         Case 2:20-cv-02341-APG-BNW
              2:20-cv-02341-GMN-DJA Document
                                    Document 55
                                             46 Filed
                                                Filed 04/09/21
                                                      04/02/21 Page
                                                               Page 22 of
                                                                       of 33



1           Because there is a pending motion to consolidate this action into Nevada District Court Case

2    Gallagher-Kaiser Corporation v. Liberty Duct, LLC et al., Case No. 2:14-CV-00869-JAD-NJK (Docket

3    # 27 in the instant case) and because not all of the parties have appeared in this action, the undersigned

4    parties agree to continue the Rule 26(f) Conference. A short continuance will conserve judicial resources

5    and potentially eliminate duplicative and unnecessary Rule 26(f) meetings and exchanges of information.
6           Based on the foregoing, the undersigned parties agree to hold the 26(f) Conference within 14 days
7    after the appearance of all parties in the instant action; or 14 days after the ruling on the motion to

8    consolidate in Gallagher-Kaiser Corporation v. Liberty Duct, LLC et al. (Docket # 27), whichever event

9    occurs first. The parties further agree to file the Discovery Plan and Scheduling Order 14 days after the
10   26(f) Conference is held.
11
      DATED this 2nd day of April, 2021                  DATED this 2nd day of April, 2021
12    The Allison Law Firm Chtd.                         Law Office of Hayes & Welsh
13

14    By:___/s/ Noah G. Allison____                      By: __/s/ Martin L. Welsh_________
         Noah G. Allison, Esq. (#6202)                       Martin L. Welsh, Esq. (#8720)
15       Michelle L. Allison, Esq. (#7110)                   199 N. Arroyo Grande Blvd., #200
         3191 East Warm Springs Road                         Henderson, NV 89074
16       Las Vegas, Nevada 89120-3147
17       Attorneys for Fisk Electric Company                  and

18                                                            Larry W. Caudle, Jr. Esq., Admitted Pro Hac
      DATED this 2nd day of April, 2021                       Vice
19                                                            Jonathan J. Straw, Esq., Admitted Pro Hac Vice
      Law Offices of David R. Johnson, PLLC
                                                              KRAFTSON CAUDLE
20
                                                              1600 Tysons Blvd., Suite 250
21                                                            McLean Virginia 22102
      By: _/s/ David R. Johnson_____
                                                              Attorneys for Archer Western Contractors,
          David R. Johnson, Esq.
22                                                            LLC
          8712 Spanish Ridge Avenue
23        Las Vegas, NV 89148
                                                         DATED this 2nd day of April, 2021
          Attorneys for Suretec Insurance company
                                                         PEEL BRIMLEY LLP
24

25
                                                         By: __/s/ Steven D. Meacham____
26                                                           Steven D. Meacham, Esq.
                                                             3333 E. Serene Avenue
27                                                           Henderson, NV 89074-6571
                                                             Attorneys for Gallagher-Kaiser Corp.
28


                                                    Page 2 of 3
         Case
         Case 2:20-cv-02341-APG-BNW
              2:20-cv-02341-GMN-DJA Document
                                    Document 55
                                             46 Filed
                                                Filed 04/09/21
                                                      04/02/21 Page
                                                               Page 33 of
                                                                       of 33



1                                                       ORDER

2            IT IS SO ORDERED.
     The Court notes that on the parties' stipulation (ECF No. 46)UNITED
                                                                    the signature
                                                                              STATESblockMAGISTRATE
                                                                                          for Judge Weksler's
                                                                                                          JUDGE
3    signature begins on its own separate page, which is a violation of the Local Rules. LR IA 6-2 (“a
                                                                   Dated:of the relief sought... must not begin
     signature block on which the court or clerk can endorse approval
4
     on a separate page; it must appear approximately 1 inch below the last typewritten matter”). The parties
5    are instructed that all future filings must comport withOF
                                            CERTIFICATE       theSERVICE
                                                                  Local Rules.

6    Nonetheless,   on the basis an
             The undersigned,    of good   causeofITThe
                                    employee         IS ORDERED
                                                         Allison Lawthat theChtd.,
                                                                      Firm   parties'hereby
                                                                                       stipulation is GRANTED.
                                                                                             certifies that on the 2nd
     The parties shall hold the 26(f) Conference within 14 days after the appearance of all parties in the
7    day  of April,                                                        STIPULATION          AND [PROPOSED]
     instant action 2021,  I served
                     or 14 days aftera the
                                        copy  of the
                                           ruling on foregoing
                                                      the motiondocument,
                                                                 to consolidate in Gallagher-Kaiser      Corporation
8    v. Liberty Duct, LLC et al. (Docket # 27), whichever event occurs first. The parties shall file the
     ORDER TO CONTINUE RULE 26(f) CONFERENCE to all parties registered via the Court’s
     Discovery Plan and Scheduling Order 14 days after the 26(f) Conference.
9    electronic filing system (CM/ECF).
                                                                  IT IS SO ORDERED
10
                                                                 DATED: 3:39 pm, April 09, 2021
11
                                             __/s/ Nita MacFawn_______________
12                                           An employee of THE ALLISON LAW FIRM CHTD.
13                                                               BRENDA WEKSLER
                                                                 UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       Page 3 of 3
